DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 15/579,001, filed September 23, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed November 16, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 16/579,001, which include: Amendments to the Drawings p.2 and Appendix (2 pages), Amendments to the Specification p.3, Amendments to the Claims pp.4-8, and Remarks pp.9-24 (containing applicant’s amendments). 
Regarding applicant’s Remarks on p.9, examiner has acknowledged Claims 1, 7-9, 11, and 17-19 have been amended. Claims 1-20 remain pending in the application. 
Regarding applicant’s Remarks on p.9, examiner has acknowledged applicant’s Amendments to the Drawings have overcome their drawing objections identified in Figures 2 and 4, and therefore the respective drawing objections previously set forth in the Non-Final Office Action mailed August 17, 2021 are withdrawn.
Regarding applicant’s Remarks on p.9, examiner has acknowledged applicant’s Amendments to the Specification have overcome their specification objections identified in paragraphs [0034]-[0039], and therefore the respective specification objections previously set forth in the Non-Final Office Action mailed August 17, 2021 are withdrawn.
Regarding applicant’s Remarks on p.9, examiner acknowledges applicant’s Amendments to the Claims have overcome the claim objections identified in Claims 1, 9, 11, and 19, and therefore the respective claim objections previously set forth in the Non-Final Office Action mailed August 17, 2021 are withdrawn. However, examiner has noted that the applicant’s Amendments to the Claims have resulted in new claim objections
Regarding applicant’s Remarks on pp.10-11, examiner acknowledges applicant’s Amendments to the Claims have resolved the indefiniteness issues identified in Claims 7-8 and 17-18, and therefore the respective §112(b) rejections previously set forth in the Non-Final Office Action mailed August 17, 2021 for Claims 7-8 and 17-18 are withdrawn. 

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/579,001, which include: Remarks pp.9-24 (containing applicant’s arguments). 
Regarding applicant’s Remarks on pp.10-11 for Claims 4 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, examiner acknowledges applicant’s arguments and have considered them, and have found them to be persuasive, and therefore, the respective §112(b) rejections previously set forth in the Non-Final Office Action mailed August 17, 2021 for Claims 4 and 14 are withdrawn. 
Regarding applicant’s Remarks on pp.11-13 for Claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, examiner acknowledges applicant’s arguments, and have considered them, and have found certain arguments to be persuasive, and therefore, the respective §112(a) rejections previously set forth in the Non-Final Office Action mailed August 17, 2021 for Claims 4 and 14, 5 and 15, 6 and 16, 7 and 17, and 8 and 18 are withdrawn. However, examiner notes that the original respective independent claims 1 and 11 have been amended such that it necessitates further examination and re-evaluation of the amended and related original claims. Furthermore, examiner notes that applicant has made certain broad points and assertions that are found to be not persuasive, and therefore will be addressed in the following paragraphs.
Regarding applicant’s Remarks on p.13:
“The Office rejects claims 4 and 14 on the basis that the claims recite "wherein the set of features comprise: task type and activity date." Applicant respectfully submits that the Specification clearly describes how factors are identified and then their likelihood of interaction with a success or failure is determined based on historical data and prediction by the machine learning model. The Office makes similar rejections of claims 5-8 and 15-18, and the same description in the Specification applies to the factors identified in these claims. 
Furthermore, the MPEP is clear that as to originally filed claims, "[t]here is a presumption that an adequate written description of the claimed invention is present when the application is filed." MPEP §2163 (citing In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976)). Moreover, as noted by the Federal Circuit, it is often not the programming effort that defines an innovation. See Visual Memory LLC v. NVIDIA Corp., 867 F. 3D 1253 (2017) ("[T]he dissent assumes that the 'innovative' effort in the '740 patent lies in the programming required for a computer to configure a programmable operational characteristic of a cache memory. This assumption is inconsistent with the patent specification itself."). So long as one of ordinary skill in the art would be appraised as to how to make and use the claimed embodiment, then the claims satisfy §112(a). Here, the programming and assembly of code is well within the ordinary skill in the art, and the innovation lies in the described system/method, not in the specific code to implement that system/method. The MPEP is clear on this point, stating that "a patent need not teach, and preferably omits, what is well known in the art." §2164.01.
Accordingly, one of ordinary skill in the art would not be subject to undue experimentation in order to make and use the claimed embodiment. Applicant is not required under the case law, or the MPEP, to define specific algorithms for the recited claim elements. Importantly, any additional details, steps, or requirements, would only serve to unnecessarily limit the claim scope.”
Examiner has considered this argument, and finds the argument to be not persuasive. Examiner notes that applicant equated the original identified 112(a) rejections as being directed to programming and assembly of code, as well as citing that “A patent need not teach, and preferably omits, what is well known in the art. §2164.01”. As indicated in the Non-Final Office Action mailed August 17, 2021, those 112(a) rejections in dependent Claims 4 and 14, 5 and 15, 6 and 16, 7 and 17, and 8 and 18 were directed to the cited features in the respective dependent claims exhibiting a lack of written description provided in the specification within the context of the original respective independent claims, in particular to the original respective independent claim (now removed from the amended claims): “… executing a plurality of prediction algorithms based on the set of features to generate a model that predicts whether an automation process will succeed or failure”. In the context of the above recited claim well known in the art” and thus should not be disclosed. This indication that methods for determining feature weights and applying these weight in a plurality of prediction algorithms to produce was not originally disclosed in the applicant’s specification as being well-known. However, given applicant’s disclosure in the above arguments, examiner will note this aspect as being well-known during further examination. 
Examiner reminds applicant that MPEP 2161 lists three separate requirements for a specification, of which the first requirement (the written description requirement) contains further guidance in MPEP 2161.01(I) for computer programming and computer implemented inventions. MPEP 2161.01 cites that the written description requirement “is separate and distinct from the enablement requirement” that was identified by the applicant in MPEP 2164.01. Furthermore, MPEP 2161.01(I) indicates that the claims must provide adequate written description to determine the scope of the invention: “To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing.”. MPEP 216.01(I) also addresses the applicant’s above claims regarding programming and assembly of code: “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement”, further indicating that mere assertions containing general statements that programming can be done by a person having ordinary skill in the art does not provide sufficient support for overcoming the written description requirement.
As indicated earlier, examiner notes that the original respective independent claims have been amended such that it necessitates further examination and re-evaluation of the amended and related original claims, where new 112(a) rejections have been identified. The new 112(a) rejections according to the applicant’s amended claims are provided in the sections indicated below.
Regarding applicant’s Remarks on pp.14-19 for Claims 1-20 under 35 U.S.C. 101, examiner acknowledges applicant’s arguments and have considered them, and have found them to be persuasive, and therefore, the respective §101 rejections previously set forth in the Non-Final Office Action mailed August 17, 2021 are withdrawn.
Regarding applicant’s Remarks on pp.19-22 for Claims 1-5, 7, 9-15, 17, and 19-20 as being unpatentable over Qureshi et al., U.S. Patent 8,001,527, issued 8/16/2011 [hereafter referred as Qureshi] in view of Morris II et al., U.S. PGPUB 2016/0350671, published 12/1/2016 [hereafter referred as Morris], in further view of Brink, Robert Earl, U.S. PGPUB 2016/0343004, published 11/24/2016 [hereafter referred as Brink]; for Claims 6 and 16 as being unpatentable over Qureshi in view of Morris, in further view of Brink as applied to Claims 1 and 11; in even further view of Shiina, Akiyoshi, JP2001350988 (Upgrading and Renewing System for Computer), published 12/21/2001 [hereafter referred as Shiina]; and for Claims 8 and 18 as being unpatentable over Qureshi in view of Morris, in further view of Brink as applied to Claims 1 and 11; in even further view of Feuz et al., Ranking and automatic selection of machine learning models, published 12/13/2017, Technical Disclosure Commons, Defensive Publications Series (http://www.tdcommons.org/dpubs_series/982), 34 pages [hereafter referred as Feuz], examiner acknowledges applicant’s arguments and have considered them, and have found them to be not persuasive. 
Regarding applicant’s Remarks on pp.21-23:
“Independent Claim 1 Is Not Obvious 
Regardless of what is allegedly disclosed by the cited references, Applicant has extensively amended claim 1 in an attempt to further prosecution. Amended claim 1 recites: 
… [see amended claim 1] …
Applicant respectfully submits that the cited references fail to disclose the as-amended claim, either alone or in combination. Accordingly, Applicant respectfully requests withdrawal of the pending rejection. 
Independent Claim 11 
Claim 11, while differing in overall scope from claim 1, recites similar subject matter to claim 1. Thus, the arguments set forth above with respect to claim 1 are similarly applicable to claim 11. Accordingly, Applicant respectfully submits that claim 11 is allowable over the cited art for at least analogous reasons as set forth above with respect to claim 1. 
The Dependent Claims Are Not Obvious 
The dependent claims depend upon either independent claim 1 or 11 and thus inherently incorporate all of the limitations of those claims. If an independent claim is nonobvious under 35 U.S.C. § 103, then any claim depending therefrom is nonobvious. In re Fine, 837 F.2d 1071 (Fed. Cir. 1988). Accordingly, the dependent claims are allowable over the cited references at least by virtue of their dependency on independent claims 1 or 11.” 
Examiner has considered this argument, and finds the argument to be not persuasive. Examiner notes that the applicant’s prior art arguments is directed to their amended claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the sections indicated below.

Claim Objections
Claims 1, 3, 11, and 13 are objected to because of the following informalities:  
Claims 1 and 11: Both claims recite the following limitations: 
… creating a decision tree, via the machine learning model, the decision tree comprising a plurality of classification paths and each classification path comprising a series of nodes, each node comprising a feature from the set of features;
… predicting an outcome of the upcoming patching event based on the algorithm, the prediction comprising analyzing the feature at each node of the decision tree and determining a likely decision tree classification path for the upcoming patching event; …
The term “the prediction” in the second limitation appears to be referencing the term “predicting an outcome” recited earlier in the second limitation, and should be corrected as “the predicted outcome”. Appropriate correction is required.
Claims 1 and 11: Both claims recite the following limitation: “identifying, upon determining the likely classification path predisposes into a failure state, one or more corrective actions specific to the upcoming patching event”, where the term “the likely classification path” should be corrected as “the likely decision tree classification path”. Appropriate correction is required.
Claims 3 and 13: Both claims recite the following limitation: “wherein the path comprise a decision tree graphic”, where the antecedent basis for the term “the path” (in the limitation: “identifying a path for the predictive outcome that predispose into a failure state”) is now removed from the respective amended independent claims. Hence, according to the construct of the amended independent claims, the term “the path” should be corrected as “the likely decision tree classification path”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 11,
Both independent claims recite the following limitations:
“… identifying and applying, via the machine learning model, a plurality of prediction algorithms based on the set of features to generate a prediction for each of the plurality of prediction algorithms whether an automated patching process will succeed or fail;
comparing the plurality of prediction algorithms to identify an algorithm based on an accuracy metric; …
… creating a decision tree, via the machine learning model, the decision tree comprising a plurality of classification paths and each classification path comprising a series of nodes, each node comprising a feature from the set of features;
… predicting an outcome of the upcoming patching event based on the algorithm, the predicted outcome comprising analyzing the feature at each node of the decision tree and determining a likely decision tree classification path for the upcoming patching event; …
… improve the machine learning model through training by iteration and feedback from the predicted outcome;”
“machine learning model of a computer processing array”/“machine learning model of a computer processor” identifying and applying a plurality of prediction algorithms (each of the prediction algorithms generating a prediction), comparing the plurality of prediction algorithms based on an accuracy metric to identify an algorithm, creating a decision tree for predicting an outcome through analyzing the features at each node of the decision tree (to determine a predicted outcome), and improving the machine learning model based on feedback from the predicted outcome resulting from the decision tree. Applicant’s specification Figure 2 and paragraphs [0025], [0030]-[0031] provides support where the identified algorithm of the plurality of prediction algorithms is a decision tree classifier (where in Figure 2 the accuracy percentage shows that the decision tree classifier is the most accurate based on an accuracy metric), which then this identified decision tree classifier is used to create a decision tree to perform a prediction and generate an associated prediction outcome. However, applicant’s specification fails to address and describe the other possibilities that are covered by the above recited limitations, where the identified algorithm resulting from the comparing step is an algorithm from the plurality of prediction algorithms other than a decision tree classifier (i.e., the identified algorithm could be a Logistic Regression, Linear Discriminant Analysis, K-Neighbors Classifiers, Gaussian Naïve Bayes, as listed in applicant’s specification Figure 2 and recited in dependent Claims 8 and 18), such that this identified algorithm would be used in the claimed invention to create the decision tree to perform a prediction and generate an associated prediction outcome. Applicant’s specification [0025] broadly recites using a percentage as a measure of accuracy for a plurality of prediction algorithms: “Figure 2 is an exemplary interactive interface that illustrates feature identification … Section 220 provides a ranking for a set of Prediction Algorithms with a corresponding percentage. The percentage may represent a measure of accuracy.”. A person having ordinary skill in the art would understand this to indicate a possibility that any one of the prediction algorithms shown in Figure 2 (i.e., other than a decision tree classifer) could be selected as an identified algorithm based on an accuracy metric. However, applicant’s specification [0030]-[0031] only cites the presence of the decision tree, presumably generated as the result of the identified algorithm (where the identified algorithm is assumed to be the decision tree classifier): “The exemplary decision tree may be generated by a machine learning model. In addition, an embodiment of the present invention may apply various iterations to the data prior to identifying an optimal data model. This may be performed by running queries (e.g., SQL queries).”. While the applicant’s list of plurality of prediction algorithms are well-known in the art, and while a decision tree classifier is well-known in the art, creating a decision tree from an identified prediction algorithm that is not a decision tree classifier (where the identified prediction algorithms from a plurality of prediction algorithms inherently do not exhibit decision tree classifier properties or functionalities) represents a method that must be sufficiently supported and described in the specification such that a person having ordinary skill in the art would understand the metes and bounds of the claimed invention. Applicant is reminded that the specification must sufficiently describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is a lack of support of the recited limitations for identifying and applying a plurality of prediction algorithms, and comparing a plurality of prediction algorithms to identify an algorithm, resulting in the identified algorithm being anything other than a decision tree classifier as discussed above, the recited claim limitations fail to comply with the written description requirement. For the purposes of examination, the scope of the above cited claim limitations will be interpreted to recite a scenario in which the identified algorithm (out of the plurality of prediction algorithms) is a decision tree classifier, as well as limiting the scope of the earlier steps of identifying and applying a plurality of prediction algorithms, and comparing the plurality of prediction algorithms to result in an identification of a single decision tree algorithm, implying that the scope of the “plurality of prediction algorithms” recited in those earlier steps is limited to represent a plurality of decision tree classifiers (i.e., ensemble trees, random forest, etc.) in order to satisfy the comparing step of similar decision tree algorithms based on an accuracy metric.
In addition, both independent claims recite the limitation: “improve the machine learning model through training by iteration and feedback from the predicted outcome”. However, the specification fails to describe a specific type of feedback that can be used to improve the machine learning model. Applicant’s specification paragraph [0019] only broadly recites: “An embodiment of the present invention is directed to generating a machine learning model from patch success and/or failure data as well as other patching history data. … As the system makes predictions, that data may be used to further iterate and train the model.” In the machine learning art, there are many types of feedback based on a predicted outcome that can used to improve a machine learning model (i.e., through supervised learning involving comparing expected output against a predicted output; through the generation of an accuracy, confidence level, error rate, or some other metric to as a guideline to further tune the model until a specific threshold or criteria is reached, etc.). While a person having ordinary skill in the art can surmise a method to use patching history data and take the predicted outcome to provide feedback that would further train the model, the specification does not describe any specific method(s) or provide clarifying examples of the type of feedback that is supported such that one of ordinary skill in the art would be able to determine the metes and bounds of the claimed invention. Given that the applicant’s specification remains silent to the type of feedback that is supported in the claimed invention, the identified claim language appears to be attempting to broadly claim all possible methods of providing feedback based on a predicted outcome, for which the applicant’s specification also does not have the proper written description support since there is no mention or discussion of supporting various well-known methods of feedback for further training the model. Applicant is reminded that the specification must sufficiently describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is a lack of support of the recited limitations present in the specification as discussed above, the recited claim limitation fails to comply with the written description requirement. For the purposes of examination, this limitation will be interpreted to indicate any type of possible feedback based on a predicted result that can be used to further train the model.
Claims 2-10 and 12-20 are dependent claims tracing back to their respective parent independent Claims 1 and 11, and hence inherit the same lack of written description issues identified in their respective independent claims. Hence, Claims 2-10 and 12-20 are also rejected as failing to comply with the written description requirement by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
















1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulut et al., U.S. PGPUB 2019/0129705, filed 11/1/2017 [hereafter referred as Bulut] in view of Risbood et al., U.S. Patent 9,063,818, issued 6/23/2015 [hereafter referred as Risbood], in further view of Chang et al., U.S. PGPUB 2008/0250265, published 10/9/2008 [hereafter referred as Chang].
Regarding amended Claim 1, 
(Currently Amended) A system for predicting and preempting software patching failures, the system comprising: 
a memory component that stores server data and historical data (Examiner’s note: Bulut teaches a patch management system containing computer memory, where the computer memory (represented by system memory and disk storage in Bulut Figure 10, elements 1016, 1024) stores programing modules and program data for system applications, where the program data includes the first and second patch profiles from a separate computer system environment, representing patch information related to an operating system, one or more memory resources, one or more libraries, one or more applications, one or more platforms, a server or group of servers, a server type, such that this patch information corresponds to history data related to the patches found or executed on the computer system environment (Bulut Figure 1, element 110 and [0021]-[0022], [0043]; Figure 10, elements 1016, 1024, and [0060]).); 
an interactive interface that communicates with a user via a network communication (Examiner’s note: Bulut teaches display devices for both risk classification and risk remediation components (Bulut [0025],[0029], [0036]), where the corresponding input and output devices are connected to a computer through interface ports and output adapters (Bulut Figure 10, elements 1036, 1038, 1040, 1042 and [0060]). Bulut further teaches that remote computers (with their own input and output display devices) can be communicated through communication connections and network interfaces (Bulut Figure 10, elements 1044, 1046, 1048, 1050 and [0060]-[0061]).); and 
a machine learning model of a computer processor array coupled to the memory component and the interactive interface (Examiner’s note: Under its broadest reasonable interpretation, the term “a machine learning model of a computer processor array” is interpreted as the set of executable instructions for all machine learning model related activities executed on a computer processor array. Bulut teaches a processing unit representing a dual microprocessor or other multiprocessor architectures, where the processing unit is connected to other memory and communication connection components via the same internal communication bus, where the methods for performing the machine learning model functionality are in the form of executable instructions provided to the processor (Bulut Figure 10, elements 1014, 1050, 1016, 1024 and [0059]-[0062] and [0064]-[0066]). As indicated earlier, Bulut teaches the system memory and disk storage contains program modules and program data for system applications, where the system applications include a risk classification component containing a first Bulut Figure 2, elements 108, 202 and [0032]-[0033]; Figure 3, elements 302, 402 and [0038]-[0039]; and Figure 10 and [0060]).), 
the machine learning model configured to perform the steps of: 
accessing historical patching data from prior … failure processes (Examiner’s note: As indicated earlier, Bulut teaches using history data associated with features associated with patch execution based on the received first and second patch profiles from the computing system environment, where the information associated with the patch profiles represent one or more factors and criteria such as failure rate and behavior of a computer system environment associated with the patch profiles (Bulut Figure 1 and [0022]: “The patch management component 102 can receive a first patch profile 114 and a second patch profile 116 … stored in a database. … the first patch profile 114 can be a patch profile for an operating system for the computer system environment … The second patch profile 116 can be … a patch profile for a server, a processor (e.g., a computing workload device), a group of servers, a type of server, etc.”; [0043]: “… the patch management component 102 can employ learning to capture repeatable patterns associated with the computer system environment 502. … the patch management component 102 can employ learning to capture repeatable patterns associated with computers, patches, and/or patch execution feature of the computer system environment 502. The learning performed by the patch management component 102 can employ history data identify similar patterns in the computer system environment 502 …” and [0027]: “… the risk classification component 108 can include a criticality level for the computer system environment … defined by one or more factors and/or criteria such as, but not limited to … a failure rate of a computer system environment  … behavior of a computer system environment … and/or another factor for a computer system environment associated with the first patch profile 114 and the second patch profile 116.”).); 
identifying a set of features relating to a patching automation process based on the historical patching data (Examiner’s note: As indicated earlier, Bulut teaches using history data associated with features associated with patch execution based on the received first and second patch profiles from the computing system environment, where the first patch profile is received and analyzed by a vertical stack component, and a second patch profile is received and analyzed by a horizontal stack component (Bulut Figure 1 and [0022]). Bulut further teaches that the vertical stack component analyzes information from the first patch profile associated with a vertical perspective within the computer system environment, where the information from the first patch profile includes those related to an operating system, one or more memory resources, one or more library resources, one or more platforms, one or more applications within the computer system environment, while the horizontal stack component analyzes information from the second patch profile associated with a horizontal perspective across different nodes of the computer system environment, where the information from the second patch profile includes those related to one or more servers, one or more server groups, or server type (Bulut [0019]: “… The vertical stack perspective can include … an operating system associated with the computer system environment, one or more memory resources (e.g., one or more library resources) … one or more applications … etc. … The horizontal stack perspective can also be associated with one or more servers, one or more server groups, one or more server types, etc.”).); 
identifying and applying, via the machine learning model, a plurality of prediction algorithms  based on the set of features to generate a prediction for each of the plurality of prediction algorithms (Examiner’s note: As indicated earlier, this claim limitation is part of the set of claim limitations in which there is an identified 112(a) lack of written description issue, and hence for the purposes of examination, the scope of the above cited claim limitation will be interpreted as a scenario where the identifying and applying of a plurality of prediction algorithm are a plurality of decision tree classifiers. As indicated earlier, Bulut teaches the risk classification component contains a machine learning component, where this machine learning component employs probabilistic and/or statistical based analysis to generate inferences using the information from the received first and second patch profiles, such that the machine Bulut Figure 2, elements 108, 202; and [0032]-[0033]).) …	
… identifying an upcoming patching event (Examiner’s note: As indicated earlier, Bulut teaches receiving first and second patch profile information, where the information provided in the received patch profiles represent relationships and associations for a number of patches that are necessitated by a computer system during an interval of time to fix and repair computer system vulnerabilities (Bulut [0018]-[0019]).); …
… predicting an outcome of the upcoming patching event (Examiner’s note: As indicated earlier, Bulut teaches a risk remediation component containing a machine learning component to generate risk remediation data, where the risk remediation data includes an execution plan detailing the process to alter and/or repair (via patching) one or more portions of the computer system environment. Bulut teaches that the machine learning component in the risk remediation component employs probabilistic and/or statistical based analysis (including rule-based systems and/or a set of decision-tree machine learning computations) to generate inferences using the information from the received first and second patch profiles containing relationship and association information for a number of patches necessitated by a computer system during an interval of time, such that the machine learning component generates a risk remediation data as an inference output result, where this process of producing the inference output result using the machine learning component represents a process of predicting an outcome (Bulut Figure 4, elements 302, 402; and [0036] and [0039]).) … 
… identifying … one or more corrective actions specific to the upcoming patching event (Examiner’s note: As indicated earlier, Bulut teaches a risk remediation component containing a machine learning component to generate a risk remediation data, where the risk remediation data Bulut [0036]).); and
… improve the machine learning model through training by iteration (Examiner’s note: Bulut teaches the risk classification component captures and learns repeatable patterns associated with the received first and second patch profiles, where this learning performed in the risk classification component is performed using a machine learning component that employs probabilistic and/or statistical-based analysis to learn these patterns, and where the capturing and learning of repeatable patterns over time involves providing different inputs of first and second patch profiles, and performing repeated iterations of learning using the indicated machine learning algorithms and techniques specified in the risk classification component (Bulut [0019], [0025], and [0033]).).  
While Bulut teaches patch profiles containing information representing vertical and horizontal relationship information associated within and among computer system environments, as well as information relating to failure rate of a computer system environment associated with the patch profiles, Bulut does not explicitly teach 
… accessing historical patching data from prior success … processes …
… to generate a prediction for each of the plurality of prediction algorithms whether an automated patching process will succeed or fail …
Risbood teaches
… accessing historical patching data from prior success … processes (Examiner’s note: Risbood teaches a software monitor component collecting information regarding software updates (i.e., patches) to an existing piece of software, where the collected information is provided to a model trainer to train a model to predict whether one or more clients would install a given software update based on past installation behavior, where the collected information includes a success flag that indicates whether a software update installed on a client was successful. Risbood further teaches that the collected information can be aggregated over time to represent past history of software update/installation successes and failures for the associated data (Risbood col.3 lines 20-28; col.3 line 47-col.4 line 3; col.3 line 60-col.4 line 5; col.4 Table 1; col.5 Table 2; col.5 lines 25-32; col.5 lines 49-65).) …
… to generate a prediction for each of the plurality of prediction algorithms whether an automated patching process will succeed or fail (Examiner’s note: As indicated earlier, Risbood teaches the collected information from the software monitor component is provided to a model trainer to predict whether one or more clients would install a given software update, where the model trainer is implemented using supervised or unsupervised machine learning techniques, including one or more support vector machines, where each of the support vector machines represent a plurality of prediction algorithms (Risbood col.5 lines 49-65).) …
Both Bulut and Risbood are analogous art since they both teach applying machine learning techniques to predict and apply corresponding software updates.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take patch profile information taught in Bulut and enhance it to include success patching history taught in Risbood as a way to further train the machine learning model. The motivation to combine is taught in Risbood, since including information related to past software upgrade installations and whether they are successful or not provides additional training data for the machine learning model to learn dependencies and order between certain software upgrades, where specifying a particular order or versions in which related software upgrades should be performed improves the overall machine learning model and improves the success rate of applying those future software updates on the client devices (Risbood col.6 lines 47-62).).
While Bulut in view of Risbood teaches identifying and applying a plurality of prediction algorithms, Bulut in view of Risbood does not explicitly teach
… the machine learning model configured to perform the steps of: …
… comparing the plurality of prediction algorithms to identify an algorithm based on an accuracy metric; …
… creating a decision tree, via the machine learning model, the decision tree comprising a plurality of classification paths and each classification path comprising a series of nodes, each node comprising a feature from the set of features …
… predicting an outcome … based on the algorithm, the predicted outcome comprising analyzing the feature at each node of the decision tree and determining a likely decision tree classification path for the upcoming patching event …
… upon determining the likely decision tree classification path predisposes into a failure state, one or more corrective actions …
… improve the machine learning model through … feedback from the predicted outcome …
Chang teaches
… the machine learning model configured to perform the steps of: …
… comparing the plurality of prediction algorithms to identify an algorithm based on an accuracy metric (Examiner’s note: As indicated earlier, this claim limitation is part of the set of claim limitations in which there is an identified 112(a) lack of written description issue, and hence for the purposes of examination, the scope of the above cited claim limitation will be interpreted as a scenario where the identifying and applying of a plurality of prediction algorithm are a plurality of decision tree classifiers, such that the comparing step identifies a single decision tree algorithm based on an accuracy metric. Furthermore, under its broadest reasonable interpretation, the term “machine learning model” is shorthand for the term “machine learning model of the computer processor array”, which is interpreted to indicate the set of executable instructions for all machine learning model related activities executed on a computer processor array. Chang teaches an adaptive failure prediction model creating and testing a plurality of decision tree classifiers, where these decision tree classifiers are constructed based on metrics (features) detected and retrieved from software sensors (where these metrics represent faults that can cause software failures at the host level, such as available memory, virtual memory page in/out rate, free CPU time, free disk space, etc., Chang [0059]). Chang further teaches each decision tree classifier is created with different classification state labels associated with the collected data samples containing the measured metrics from the software sensors (Chang [0064]), and compared against a calculated reward value that measures the tradeoff between correct and false predictions (hence representing an accuracy metric), with the decision tree that contains the highest reward elected (identified) as the best decision tree (Chang Figure 8; [0089]-[0094]). Chang further teaches that the adaptive failure prediction model are in the form of executable instructions on a computer-readable medium used in a data Chang [0032]-[0033]).); …
… creating a decision tree, via the machine learning model, the decision tree comprising a plurality of classification paths and each classification path comprising a series of nodes, each node comprising a feature from the set of features (Examiner’s note: As indicated earlier, Chang teaches a single decision tree and an ensemble of decision trees, each containing a plurality of paths and nodes and leaves, where the leaves indicate the classification states of normal, pre-failure, or failure, and the nodes contain metric features from a feature space, and threshold conditions (Chang Figures 5 and [0074]; and Figure 7). As indicated earlier, Chang teaches that these metrics detected and retrieved from software sensors, where these metrics represent faults that can cause failures at the host level, such as available memory, virtual memory page in/out rate, free CPU time, free disk space, etc. (Chang [0059]).) …
… predicting an outcome … based on the algorithm, the predicted outcome comprising analyzing the feature at each node of the decision tree and determining a likely decision tree classification path for the upcoming patching event (Examiner’s note: As indicated earlier, this claim limitation is part of the set of claim limitations in which there is an identified 112(a) lack of written description issue, and hence for the purposes of examination, the scope of the above cited claim limitation will be interpreted as a scenario where the identifying and applying of a plurality of prediction algorithm are a plurality of decision tree classifiers, such that the comparing step identifies a single decision tree algorithm based on an accuracy metric, which is the source of the term “the algorithm” recited in this claim limitation. As indicated earlier, Chang teaches using decision trees labeled with classification states normal, pre-failure, and failure, where the different paths are analyzed at each node based on the metrics determined at each node and their corresponding thresholds to decide on which paths would lead to normal operation versus pre-failure or failure paths, where these thresholds are customized according to a determination of different pre-failure intervals (PFs), and the analysis performed at each node through testing against a threshold represents a determination of a likely decision tree classification path (Chang [0046]-[0050]; Figure 5 and [0074]).) …
… upon determining the likely decision tree classification path predisposes into a failure state, one or more corrective actions (Examiner’s note: Under its broadest reasonable interpretation, the term “predisposes into a failure state” is interpreted to include actions that would lead the decision tree to enter a failure state, including entering a pre-failure state. As indicated earlier, Chang teaches evaluating a decision tree through analysis of each node by testing the metrics against a threshold, where for cases where the likely decision tree path enters a pre-failure or failure state, preventative actions can be employed, including isolating the failure so that the issue can properly repaired (Chang [0038]-[0039]; [0080]; [0095]-[0099] and Figure 9).) …
… improve the machine learning model through … feedback from the predicted outcome (Examiner’s note: As indicated earlier, an identified 112(a) lack of written description issue is associated with this identified claim limitation, and hence, for the purposes of examination, this limitation will be interpreted to indicate any type of possible feedback based on a predicted result that can be used to further train the model. As indicated earlier, Chang teaches re-training of a decision tree classifier when the adaptive failure prediction model contains more history information and when the accuracy of the classifier is low (Chang [0075]), suggesting that re-training will increase the accuracy of the classifier. Chang further teaches that this re-training can be triggered based upon receiving a failure warning resulting from detection of a pre-failure state (Chang [0037]-[0038]), where this trigger to re-train based on a predicted outcome corresponds to a type of feedback from the predicted outcome.) …
Both Bulut in view of Risbood and Chang are analogous art since they both teach applying machine learning algorithms to predict and remediate software failures.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the plurality of prediction algorithms taught in Bulut in view of Risbood and apply the adaptive failure prediction method of building and evaluating a plurality of decision trees taught in Chang as a way to determine the best decision tree based on an accuracy metric (where this decision tree is used to proactively perform preventative actions), as well as a mechanism to provide additional feedback to re-train and improve the decision trees in the machine learning model. The motivation to combine is taught in Chang, since the construction of an ensemble of decision trees with different pre-failure intervals, and the selection process of a decision tree with the highest reward value (corresponding to a prediction (Chang [0084]-[0088]). 
Regarding original Claim 2, Bulut in view of Risbood, in further view of Chang teaches
(Original) The system of claim 1, wherein the upcoming patching event comprises scheduled maintenance activity (Examiner’s note: Risbood teaches conditions where a software upgrade may be triggered, such as when a system administrator receives an email notification announcing the availability of a software upgrade, or when a software publisher announces upgrade notices (Risbood col.3 lines 60-66).).  
Regarding original Claim 3, Bulut in view of Risbood, in further view of Chang teaches
(Original) The system of claim 1, wherein the likely decision tree classification path comprise a decision tree graphic (Examiner’s note: As indicated earlier, Chang teaches a graphical representation of a decision tree (Chang Figures 5 and 7).).  
Regarding original Claim 4, Bulut in view of Risbood, in further view of Chang teaches
(Original) The system of claim 1, wherein the set of features comprise: task type and activity date (Examiner’s note: Under its broadest reasonable interpretation, the term “task type” is a descriptive identifier, and the term “activity date” is a time-related identifier associated with an activity. As indicated earlier, Risbood teaches a software monitor component collecting information regarding software updates (i.e., patches) to an existing piece of software, where the collected information includes client and software identifiers, where the software identifiers are further accompanied with version numbers describing the software upgrade. Risbood further teaches that the software monitor can further determine whether a software update was installed within a time period following a time when the software update became available, as well as determine whether the updated software was functionality properly on a client based on monitoring usage of the software over a period of time (Risbood col.4 Table 1 and col.4 lines 30-43; col.4 line 49-col.5 line 5).).  
Regarding original Claim 5, Bulut in view of Risbood, in further view of Chang teaches
 The system of claim 1, wherein the set of features comprise: data center and computer domain (Examiner’s note: As indicated earlier, Bulut teaches the vertical stack component analyzes information from the first patch profile, where the first patch profile contains information related to one or more platforms, and the horizontal stack component analyzes information from the second patch profile, where the second patch profile contains information related to one or more servers, one or more server groups, and server type, where this platform and server-related information correspond to data center and computer domain information (Bulut [0019]).).  
Regarding amended Claim 7, Bulut in view of Risbood, in further view of Chang teaches
(Currently Amended) The system of claim 1, wherein the set of features comprise: total memory and free space (Examiner’s note: As indicated earlier, Bulut teaches the vertical stack component analyzes information from the first patch profile, where the information from the first patch profile includes information related to an operating system, one or more memory resources, one or more library resources, one or more applications within the computer system environment (Bulut [0019]). Additionally, Chang also teaches metrics detected and retrieved from software sensors (representing the features in a decision tree), where these metrics represent faults that can cause failures at the host level, such as available memory, virtual memory page in/out rate, free CPU time, free disk space, etc. (Chang [0059]).).  
Regarding amended Claim 9, Bulut in view of Risbood, in further view of Chang teaches
(Currently Amended) The system of claim 1, wherein the one or more corrective actions are automatically executed (Examiner’s note: As indicated earlier, Bulut teaches a risk remediation component, where the risk remediation data includes an execution plan detailing the process to alter and/or repair (via patching) one or more portions of the computer system environment, including specifying a patch to apply to the computer system environment, where this patching can occur with or without user response (Bulut [0036]). Additionally, Chang teaches that the preventative actions taken when reaching the pre-failure or failure states are controlled by an inspection component or action module, where these tasks of isolating the failure so that the issue can properly repaired are automated (Chang [0038]-[0039]; [0080]; [0095]-[0099] and Figure 9).).  
Regarding original Claim 10, Bulut in view of Risbood, in further view of Chang teaches
 The system of claim 1, wherein the step of: predicting an outcome of the upcoming patching event based on the algorithm is based on a classification comprising success and failure (Examiner’s note: As indicated earlier, Chang teaches a single decision tree and an ensemble of decision trees, each containing a plurality of paths and nodes and leaves, where the leaves indicate the classification states of normal, pre-failure, or failure, and the nodes contain metric features from a feature space, and threshold conditions (Chang Figures 5 and [0074]; and Figure 7).).  
Regarding amended Claim 11, 
Claim 11 recites a method, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale and motivations provided by Bulut, Risbood, and Chang as indicated in Claim 1. Under its broadest reasonable interpretation, the term “machine learning model of the computer processor” is interpreted to indicate the set of executable instructions for all machine learning model related activities executed on a computer processor array. In addition, as indicated earlier, Bulut teaches a patch management system containing computer memory, where the computer memory (represented by system memory and disk storage in Bulut Figure 10, elements 1016, 1024) stores programing modules and program data for system applications (where the program data includes the first and second patch profiles from a separate computer system environment, representing patch information related to an operating system, one or more memory resources, one or more libraries, one or more applications, one or more platforms, a server or group of servers, such that this patch information corresponds to history data related to the patches found or executed on the computer system environment, Bulut Figure 1, element 110 and [0021]-[0022], [0043]; Figure 10, elements 1016, 1024, and [0060]), where this information associated with the patch profiles represent one or more factors and criteria such as failure rate and behavior of a computer system environment associated with the patch profiles (Bulut Figure 1 and [0022]; [0043]; and [0027]). Bulut further teaches the disk storage that is part of the computer includes an interface to support removable or non-removable storage media, which is controlled through a corresponding interface (representing a memory interface as recited in the claim limitation “accessing, via a memory interface, historical patching data …”) (Bulut Figure 10, element 1026; and [0059]).
Regarding original Claim 12, 
Bulut in view of Risbood, in further view of Chang as indicated in Claim 2, in view of the rejections applied to Claim 11.
Regarding original Claim 13, 
Claim 13 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 3, and hence is rejected under similar rationale provided by Bulut in view of Risbood, in further view of Chang as indicated in Claim 3, in view of the rejections applied to Claim 11.
Regarding original Claim 14, 
Claim 14 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 4, and hence is rejected under similar rationale provided by Bulut in view of Risbood, in further view of Chang as indicated in Claim 4, in view of the rejections applied to Claim 11.
Regarding original Claim 15, 
Claim 15 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 5, and hence is rejected under similar rationale provided by Bulut in view of Risbood, in further view of Chang as indicated in Claim 5, in view of the rejections applied to Claim 11.
Regarding amended Claim 17, 
Claim 17 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 7, and hence is rejected under similar rationale provided by Bulut in view of Risbood, in further view of Chang as indicated in Claim 7, in view of the rejections applied to Claim 11.
Regarding amended Claim 19, 
Claim 19 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 9, and hence is rejected Bulut in view of Risbood, in further view of Chang as indicated in Claim 9, in view of the rejections applied to Claim 11.
Regarding original Claim 20, 
Claim 19 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 10, and hence is rejected under similar rationale provided by Bulut in view of Risbood, in further view of Chang as indicated in Claim 10, in view of the rejections applied to Claim 11.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bulut et al., U.S. PGPUB 2019/0129705, filed 11/1/2017 [hereafter referred as Bulut] in view of Risbood et al., U.S. Patent 9,063,818, issued 6/23/2015 [hereafter referred as Risbood], in further view of Chang et al., U.S. PGPUB 2008/0250265, published 10/9/2008 [hereafter referred as Chang] as applied to Claims 1 and 11; in even further view of Shiina, Akiyoshi, JP2001350988 (Upgrading and Renewing System for Computer), published 12/21/2001 [hereafter referred as Shiina].
Regarding original Claim 6, Bulut in view of Risbood, in further view of Chang as applied to Claim 1 teaches
(Original) The system of claim 1.  
While Bulut in view of Risbood, in further view of Chang teaches receiving patch information  related to one or more platforms, one or more servers, one or more server groups, and server type, Bulut in view of Risbood, in further view of Chang does not explicitly teach
wherein the set of features comprise: computer name, computer manufacturer and computer model.
Shiina teaches
wherein the set of features comprise: computer name, computer manufacturer and computer model (Examiner’s note: A system for perform computer upgrade requests (Shiina paragraph [0020]), where computer information such as computer name, manufacturer, and model number information is stored in a database as a way to identify hardware or software compatibility (Shiina paragraph [0009]) and possibly provide additional information through an internet search to remedy a compatibility issue (such as displaying a compatible computer part; Shiina paragraph [0045]), thus corresponding to  (Shiina paragraph [0023]: “This system is provided with a computer information database 4 which stores computer model information and computer component information and compatibility information. In the computer information database 4, computer model information of each manufacturer is stored from the computer information input means 3. The stored information includes, for example, manufacturer name, name, model number, … The computer information database 4 stores computer component information of each manufacturer from the computer information input means 3.”).) ...  
	Both Bulut in view of Risbood, in further view of Chang and Shiina are analogous art since they both teach using feature information to determining and resolving upgrade compatibility.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the set of features taught in Bulut in view of Risbood, in further view of Chang and further update the set of features to include computer name, computer manufacturer, and computer model as taught in Shiina as a way to perform hardware and software compatibility checks and generated customized specifications that identify the parts that need to be upgraded (interpreted as a list of remedies). The motivation to combine is taught in Shiina, as a way to keep up with the high specifications for maintaining computer systems and for managing the different variations of compatibility of hardware and software based on computer model information, thereby providing an automated process of generating customized specifications that saves a user time in terms of identifying issues and providing remedies, thereby providing a more productive and efficient experience for a user (Shiina paragraphs [0003]-[0006]: “ … the specifications required for computer models have also become higher, due to technological advances in hardware acceleration, particularly, technological advances such as CPU and memory, external connection interfaces, external storage devices and the like, version-up such as basic software (OS), progress of communication environment, and the like. … With such evolution of hardware and software, there is always a demand for replacement of users, but on the other hand, even if advanced processing by computers is not particularly performed, it is often applicable to old models. Also, there is often a case where an upgrade such as replacement of parts is sufficient without replacement of a new model. … However, today, there exist many types of computers for each manufacturer, and a new model is always on the market, and a large number of manufacturers exist. In addition, there is a number of parts that can be considered to be countless. The same parts of the same part manufacturer may be used on computers of different manufacturers. Since the number of components constituting these computers is enormous, and a high degree of expertise is required in selecting individual parts, it is almost impossible for a user to himself / herself be selected by himself / herself, and it is almost impossible for the user to perform all of the parts by himself / herself. …”, Shiina paragraph [0008]: “ … the technique disclosed herein is to produce customized specifications and specifications for each user.”, and Shiina paragraph [0011]: “It is also an object of the present invention to provide a system or a method capable of searching and determining the presence or absence of an inventory of parts, the price and delivery information of a part, or the like, or the information of each company, and searching and determining a suitable part while the user
searches and compares the information.”).
Regarding original Claim 16, 
Claim 16 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 6, and hence is rejected under similar rationale and motivations provided by Bulut in view of Risbood, in further view of Chang and Shiina as indicated in Claim 6, in view of the rejections applied to Claim 11.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bulut et al., U.S. PGPUB 2019/0129705, filed 11/1/2017 [hereafter referred as Bulut] in view of Risbood et al., U.S. Patent 9,063,818, issued 6/23/2015 [hereafter referred as Risbood], in further view of Chang et al., U.S. PGPUB 2008/0250265, published 10/9/2008 [hereafter referred as Chang] as applied to Claims 1 and 11; in even further view of Feuz et al., Ranking and automatic selection of machine learning models, published 12/13/2017, Technical Disclosure Commons, Defensive Publications Series (http://www.tdcommons.org/dpubs_series/982), 34 pages [hereafter referred as Feuz].
Regarding amended Claim 8, Bulut in view of Risbood, in further view of Chang as applied to Claim 1 teaches
 The system of claim 1, wherein the plurality of prediction algorithms comprise logistic regression, … decision tree classifier (Examiner’s note: As indicated earlier, Bulut teaches that the machine learning component within the risk classification component can contain a set of machine learning computations to generate the risk classification data, where the set of machine learning computations correspond to machine learning techniques that include a set of logistic regression machine learning computations, as well as a set of tree-based (decision tree, random forest, regression tree) machine learning computations (Bulut Figure 2, elements 108, 202; and [0032]-[0033]).) …  
However, Bulut in view of Risbood, in further view of Chang does not explicitly teach
wherein the plurality of prediction algorithms comprise … linear discriminant analysis, K neighbors classifiers, ... Gaussian Naïve Bayes ...  
Feuz teaches
wherein the plurality of prediction algorithms comprise … linear discriminant analysis, K neighbors classifiers, … Gaussian Naïve Bayes (Examiner’s note: Feuz teaches a mechanism for ranking and selection of a plurality of machine-learning models (Feuz p.4 1st paragraph), where the machine-learning models include linear discriminant analysis, K neighbor classifiers, and Gaussian Naïve Bayes models (Feuz p.14 4th-5th paragraphs: “In some implementations, the machine-learned model can be or include one or more nearest neighbor models such as, for example, k-nearest neighbor classifications models; k-nearest neighbors regression models … In some implementations, the machine-learned model can be or include one or more Bayesian models such as, for example, naïve Bayes models; Gaussian naïve Bayes models; …” and p.17 3rd paragraph: “In some implementations, the machine-learned model can perform one or more dimensionality reduction techniques such as, for example, principal component analysis; … linear discriminant analysis; …”).) ...  
	Both Bulut in view of Risbood, in further view of Chang and Feuz are analogous art since they both teach performing predictions using a plurality of prediction algorithms.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the plurality of prediction algorithms (logistic regression and decision tree) taught in Bulut in view of Risbood, in further view of Chang and include the linear discriminant analysis, K neighbor (Feuz p.8 3rd paragraph–p.9 1st paragraph: “The techniques of this disclosure enable app developers to use a combination of model providers to solve a single class of problem. For example, consider a situation where a model from one provider solves 95% of a certain object-detection problem well at reasonably low cost, while a model from another provider solves the remaining 5% of the problem at better performance but with higher cost. In such a situation, a discriminating machine learning model can be trained as a discriminator between the two kinds of data for the problem, such that the problem is routed to the appropriate provider to obtain quality results with optimal cost. The discriminating machine learning model can run on the consumer device, on the cloud, or it could have parts that run on both. … The ranking mechanism described herein automatically fine tunes over the particular data types for individual apps.”).
Regarding amended Claim 18, 
Claim 18 recites the method of claim 11, where the method further comprises claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 8, and hence is rejected under similar rationale and motivations provided by Bulut in view of Risbood, in further view of Chang and Feuz as indicated in Claim 8, in view of the rejections applied to Claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121